SCOTT, J.
It is not easy to see upon what theory the justice gave judgment in favor of defendant.. The defendant expressly agreed, in writing, to pay plaintiff one-half of the amount the latter might save from the claim then made against defendant’s property. The claim made amounted to $1,113.50. The plaintiff at Once addressed himself to the receivers of the corporation malting the claim, insisting that it was excessive, as it undoubtedly was. Ultimately, after the decision in a similar case by one of the Appellate Divisions of this state, the receivers acceded, in the main, to plaintiff’s contention, and the claim was settled at a considerable reduction. It cannot -be said that plaintiff did nothing to earn his fee, for he certainly conducted the negotiations between defendant and the receivers. Possibly the defendant might have obtained as large a reduction if he had undertaken the negotiations himself, but even that is not certain. At all events,' he *505employed the plaintiff to obtain a reduction, and it was obtained. We are unable to accede to the argument of defendant’s counsel to the effect that a lawyer can only earn a fee by bringing a suit. To obtain a favorable settlement of a controversy without suit is certainly a legitimate professional service.
Judgment reversed and new trial granted, with costs to appellant to abide the event. All concur.